United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0818
Issued: May 14, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 27, 2017 appellant filed a timely appeal from an October 13, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.2
ISSUE
The issue is whether appellant has established total disability commencing July 9, 2016
causally related to her accepted December 23, 2015 employment injury.

1
2

5 U.S.C. § 8101 et seq.

The record provided to the Board includes evidence received after OWCP issued its October 13, 2016 decision.
The Board’s jurisdiction is limited to the evidence that was before OWCP at the time of its final decision. Therefore,
the Board is precluded from reviewing this additional evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On December 23, 2015 appellant, then a 32-year-old carrier technician, filed a traumatic
injury claim (Form CA-1) alleging that, on that date, she injured her left wrist, lower back, and
back of her right leg when she slipped while descending stairs while in the performance of duty.
She returned to limited-duty work with restrictions. OWCP accepted the claim for contusion of
lower back, pelvis and left thigh, as well as left wrist contracture. It paid appellant intermittent
wage-loss compensation on the supplemental rolls from March 7 to July 8, 2016. Appellant
stopped work completely July 9, 2016 and has not returned.
The medical evidence of record reflects that, on June 21, 2016, appellant’s treating
physician Dr. Adebayo Bademosi, a Board-certified family practitioner, related that appellant was
evaluated and released to return to work on June 23, 2016. In a report dated July 5, 2016,
Dr. Robert Strugala, a Board-certified orthopedic surgeon, noted appellant’s history of injury and
pain complaints. He related that appellant was currently working in a light-duty capacity, he did
not restrict appellant from continuing light-duty work.
On July 22, 2016 OWCP received a Form CA-7 claim for wage-loss compensation for
disability during the period July 9 through 22, 2016.
In an August 9, 2016 development letter, OWCP advised appellant that additional evidence
was needed to establish disability from work during the period claimed. It noted that the evidence
of record indicated that a light/limited-duty assignment was available within her medical
restrictions for the period claimed. OWCP also noted that her physician had indicated in a July 5,
2016 report that she was able to work light duty. It requested that appellant provide evidence to
support why she did not work the light/limited-duty assignment during the claimed period.
Appellant was afforded 30 days to submit the requested information.
In an August 11, 2016 telephone call, appellant advised OWCP that the employing
establishment did not have work available for her.
On August 16, 2016 OWCP received July 1, 2016 correspondence from the employing
establishment. This correspondence advised that appellant would be placed in an official leave
without pay (LWOP) status, effective July 2, 2016, per an October 27, 2015 Notice of Removal.
The October 27, 2015 Notice of Removal indicated that the removal action was being taken due
to appellant being absent without leave and failure to maintain regular attendance. Appellant
acknowledged receipt of the October 27, 2015 removal notice on November 2, 2015.
In an August 18, 2016 statement, appellant indicated that she had worked to the extent that
limited duty was available prior to being placed in LWOP status by the employing establishment.
She explained that she continued to submit Form CA-7 claims for compensation as she continued
to receive medical treatment for her work-related injury. Appellant submitted additional Form
CA-7’s, claiming wage-loss compensation after July 9, 2016.
In an August 16, 2016 report, Dr. Strugala diagnosed appellant with low back pain and
referred her to physical therapy. On September 6, 2016 he signed a September 2, 2016 physical

2

therapy note, which noted that appellant was off work on July 2, 2016. The report also indicated
that appellant’s rehabilitation potential/progress was good.
Copies of physical therapy notes dated September 9 and 12, 2016 were also received.
In September 14 and 15, 2016 reports, Dr. Strugala noted that appellant was currently off
work. He indicated that she restarted physical therapy for chronic low back pain following a fall
in December 2015. However, appellant’s back pain increased with the increased exercise during
physical therapy. Dr. Strugala recommended that she consult with anesthesiology pain
management. He noted that magnetic resonance imaging scan revealed minimal disc bulging at
L5-S1 and mild degenerative changes of the thoracic spine, but stated surgery was not indicated.
In an October 6, 2016 report, Dr. Strugala noted that appellant indicated that she had been
off work due to other issues. He provided an assessment of low back pain and advised that she
was provided with light-duty work restrictions.
On October 4, 2016 OWCP received a September 29, 2015 letter from E.W., an employing
establishment Health and Resource Management Specialist. E.W. indicated that appellant was
placed in an LWOP status as of July 2, 2016 as a result of a removal notice issued on October 27,
2015 for failure to maintain regular attendance. She stated that appellant’s failure to keep a regular
work schedule was not related to the work-related injury, which had occurred after the Notice of
Removal was issued. E.W. also stated that limited-duty work remained available to appellant had
she not been removed on July 2, 2016. A copy of the October 27, 2015 removal notice and
December 28, 2015 offer of modified assignment (limited duty) for modified carrier were attached.
By decision dated October 13, 2016, OWCP denied appellant’s claim for wage-loss
compensation for disability during the period commencing July 9, 2016. It found that the medical
evidence of record established that she would have been able to continue working in her limitedduty position at the employing establishment had she not been issued a termination notice for
cause.3
LEGAL PRECEDENT
Section 8102(a) of FECA4 sets forth the basis upon which an employee is eligible for
compensation benefits. That section provides: The United States shall pay compensation as
specified by this subchapter for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty. In general the term disability under FECA
means incapacity, because of an employment injury, to earn the wages the employee was receiving
at the time of injury.5 This meaning, for brevity, is expressed as disability from work.6 For each
3

Appellant’s removal from the employing establishment was effective October 25, 2016.

4

5 U.S.C. § 8102(a).

5

20 C.F.R. § 10.5(f); see also William H. Kong, 53 ECAB 394 (2002); Donald Johnson, 44 ECAB 540, 548 (1993);
John W. Normand, 39 ECAB 1378 (1988); Gene Collins, 35 ECAB 544 (1984).
6

See Roberta L. Kaaumoana, 54 ECAB 150 (2002).

3

period of disability claimed, the employee has the burden of proving that he or she was disabled
from work as a result of the accepted employment injury.7 Whether a particular injury caused an
employee to be disabled from employment and the duration of that disability are medical issues
which must be proved by the preponderance of the reliable probative and substantial medical
evidence.8
Disability is not synonymous with physical impairment, which may or may not result in an
incapacity to earn wages. An employee who has a physical impairment causally related to his or
her federal employment, but who nonetheless has the capacity to earn the wages he or she was
receiving at the time of injury, has no disability as that term is used under FECA, and is not entitled
to compensation for loss of wage-earning capacity. The Board will not require OWCP to pay
compensation for disability in the absence of any medical evidence directly addressing the
particular period of disability for which compensation is claimed. To do so would essentially
allow employees to self-certify their disability and entitlement to compensation.9
In cases where employment has in fact been terminated for misconduct and disability is
subsequently claimed, the Board has noted that in general the term disability under FECA means
incapacity because of injury in employment to earn the wages which the employee was receiving
at the time of such injury.10 Where employment is terminated, disability benefits would be payable
if the evidence of record established that the claimant was terminated due to injury-related physical
inability to perform assigned duties or the medical evidence of record established that the claimant
was unable to work due to an injury-related disabling condition.11
ANALYSIS
The Board finds that appellant has failed to establish that she was disabled begin
commencing July 9, 2016 causally related to her accepted December 23, 2015 employment injury.
OWCP accepted appellant’s claim for contusion of lower back, pelvis, left thigh, and left
wrist contracture as a result of a December 23, 2015 work injury. Following her work injury,
appellant worked a limited-duty modified carrier position. Effective July 2, 2016, she was placed
in LWOP status as a result of a removal notice issued on October 27, 2015 for failure to maintain
regular attendance.12 Appellant filed wage-loss compensation claims for disability commencing
July 9, 2016, which OWCP denied.

7

See William A. Archer, 55 ECAB 674 (2004).

8

See Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

9

Id.

10

See Ralph Dennis Flanagan, Docket No. 94-1569 (issued May 28, 1996).

11

Id.

12

See supra note 3.

4

There is no evidence that appellant was placed on LWOP status during the claimed period
because of her accepted injury. The employing establishment advised that appropriate limited duty
would have been provided, but for her removal on July 2, 2016.13
At the time of her placement on LWOP on July 2, 2016, there was also no medical evidence
that her accepted conditions precluded her from performing her assigned light duties or that she
was unable to work due to an injury-related disabling condition. Dr. Bademosi, appellant’s family
practitioner, had released her to return to work on June 23, 2016. Dr. Strugala indicated in his
July 5, 2016 report that appellant was performing light-duty work. He did not opine that she was
unable to continue with this work. Following his July 5, 2016 report, Dr. Strugala related that
appellant was off work, however he never explained that she was disabled from her light-duty
work. He again reiterated in his October 6, 2016 report that she was provided with light-duty work
restrictions. As previously noted, the Board will not require OWCP to pay compensation for
disability in the absence of any medical evidence directly addressing the particular period of
disability for which compensation is claimed.14 There is no medical evidence of record which
establishes that appellant was disabled from work due to the accepted December 23, 2015
employment after July 9, 2016.
The Board has held that, when a claimant stops work for reasons unrelated to his or her
accepted employment injury, he or she has no disability within the meaning of FECA.15
Accordingly, the Board finds that there is no basis for entitlement to wage-loss compensation for
the period July 9, 2016 and continuing.
As appellant failed to submit evidence sufficient to establish employment-related disability
for the period July 9, 2016 and continuing, she has failed to meet her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established total disability commencing July 9,
2016, causally related to her accepted December 23, 2015 employment injury.

13

See Terry R. Hedman, 38 ECAB 222 (1986).

14

Supra note 9.

15
V.M., Docket No. 16-0062 (issued May 18, 2016); V.B., Docket No. 12-114 (issued June 13, 2101); E.S., Docket
No. 11-657 (issued February 9, 2012); see John W. Normand, 39 ECAB 1378 (1988).

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated October 13, 2016 is affirmed.
Issued: May 14, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

